EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Heon Goo Lee on February 18, 2022.
The application has been amended as follows: 
In the claims

1. (Canceled)

2. (Canceled)

3. (Canceled)

4. (Currently Amended) An acoustic electronics device, comprising: 
an enclosure having a passage therein; 
an acoustic transducer, mounted inside the enclosure, configured to generate a sound wave; 
at least one sound port, wherein the passage connects the acoustic transducer to the at least one sound port; 
the enclosure of [[an]] the acoustic electronics device, comprising a thermal conductive material to thereby provide a heat sink, wherein the acoustic reflector is formed in a comb shape comprising a comb body and comb teeth in cross-section view, with the comb teeth decreasing in height from the centre of the comb to the periphery thereof, and wherein the acoustic reflector is mounted in the passage and is configured to reflect[[s]] the sound wave from the acoustic transducer to the at least one sound port and/or from the at least one sound port to the acoustic transducer; and 
a power unit, which provides power to the acoustic transducer, 
wherein the acoustic transducer is mounted on a first side of the passage, the power unit is mounted above the acoustic transducer, and the acoustic transducer is between the power unit and the acoustic reflector.  

5. (Original) The acoustic electronics device according to claim 4, wherein the acoustic transducer is a loudspeaker.  

6. (Canceled)

7. (Previously Presented) The acoustic electronics device according to claim 4, wherein the acoustic reflector is mounted on an inner surface of a second side of the passage.  

8. (Canceled)  

9. (Canceled) 

wherein the acoustic transducer is mounted between the operation unit and the passage.

11. (Previously Presented) The acoustic electronics device according to claim 4, wherein the acoustic transducer includes a front cavity and a back cavity, and the front cavity is surrounded by the back cavity and the passage.  

12. (Canceled)   

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652